lN THE SUPREME COURT OF PENNSYLVAN|A
EASTERN D|STR|CT

l\/|ARK HENDERSON, : No. 49 E|\/| 2016

Petitioner

COURT OF COIV||\/|ON PLEAS
PH|LADELPH|A COUNTY,

Respondent

PER CURIAM
AND NOW, this 31st day of |\/|ay, 2016, the App|ication for Leave to Fi|e Origina|
Process and the Petition for Writ of Mandamus are D|SM|SSED. See Commonwea/th
v. Reid, 642 A.2d 453 (Pa. 1994) (providing that hybrid representation is not permitted).
The Prothonotary is D|RECTED to fon/vard the filings to counsel of record.